                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEVONTA B. GRAHAM,                                   Case No. 19-cv-04106-DMR (PR)
                                        AKA BOBBY GRAHAM,
                                   8                   Petitioner,                           ORDER OF TRANSFER
                                   9              v.
                                  10
                                        TAMMY FOSS, Acting Warden,1
                                  11                   Respondent.
                                  12
                                              Petitioner, a state prisoner currently incarcerated at Salinas Valley State Prison, has filed
Northern District of California
 United States District Court




                                  13
                                       this pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the
                                  14
                                       validity of his conviction obtained in the Sacramento County Superior Court. Dkt. 1. He has
                                  15
                                       neither paid the filing fee nor filed an in forma pauperis (“IFP”) application.
                                  16
                                              On July 16, 2019, the Clerk of the Court informed Petitioner that this action has been
                                  17
                                       assigned to the undersigned Magistrate Judge.2 Dkt. 3.
                                  18
                                              A petition for a writ of habeas corpus made by a person in custody under the judgment and
                                  19
                                       sentence of a state court of a State which contains two or more federal judicial districts may be
                                  20
                                       filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).
                                  21
                                       The district court where the petition is filed, however, may transfer the petition to the other district
                                  22
                                       in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear
                                  23
                                       petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.
                                  24
                                       Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.
                                  25

                                  26          1
                                               Tammy Foss, the current acting warden of the prison where Petitioner is incarcerated, has
                                  27   been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                              2
                                  28            To date, Petitioner has not yet returned the form indicating whether he consents to or
                                       declines magistrate judge jurisdiction in this action.
                                   1   1968). If the petition is directed to the manner in which a sentence is being executed, e.g., if it

                                   2   involves parole or time credits claims, the district of confinement is the preferable forum. See

                                   3   Habeas L.R. 2254-3(a); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

                                   4           Here, Petitioner challenges a conviction and sentence incurred in the Sacramento County

                                   5   Superior Court, which is within the venue of the Eastern District of California. Therefore, the

                                   6   United States District Court for the Eastern District of California has jurisdiction over this matter.

                                   7           Pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice,

                                   8   this action is TRANSFERRED to the United States District Court for the Eastern District of

                                   9   California.3 Therefore, the Clerk shall transfer the case forthwith.

                                  10           If Petitioner wishes to further pursue this action, he must either pay the $ 5.00 filing fee or

                                  11   complete the IFP application required by the United States District Court for the Eastern District

                                  12   of California and mail it to that district.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: July 23, 2019

                                  15

                                  16
                                                                                              DONNA M. RYU
                                  17                                                          United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                               3
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DEVONTA B. GRAHAM,
                                   4                                                          Case No. 4:19-cv-04106-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        D. AVILA,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 23, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Devonta B. Graham
                                       AK-4734
                                  18   Salinas Valley State Prison
                                       PO Box 1050
                                  19   Soledad, CA 93960
                                  20
                                       Dated: July 23, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Ivy Lerma Garcia, Deputy Clerk to the
                                  26
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
